Citation Nr: 0633452	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a total disability 
rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to a TDIU, and from a February 2004 
RO decision that denied service connection for bilateral pes 
planus.

The Board notes that the veteran's case has been remanded for 
additional evidentiary development in July 2004 and September 
2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's preexisting pes planus disorder did not 
undergo an increase in the underlying pathology beyond the 
normal progression of the disease as a result of military 
service.

3.  The veteran's service-connected disability of bilateral 
varicose veins, rated 50 percent disabling, is insufficient 
to preclude participation in all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral pes planus disorder 
was not aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.309 
(2006).  

2.  The veteran's only service-connected disability, 
bilateral varicose veins does not render him individually 
unemployable.  38 U.S.C.A. § 1155 (West 2002 & Supp.2005); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's TDIU claim was received in March 
2001 and his service connection claim for pes planus was 
received in November 2003.  He was notified of the provisions 
of the VCAA in correspondence dated in May 2001, November 
2003, April 2004, August 2004, and September 2005.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, Social Security Administration 
(SSA) disability records, and all relevant VA and private 
medical records pertaining his pes planus and TDIU claims for 
the period from 1972 to 2005 have been obtained and 
associated with the evidence.  

Additionally, he was examined for VA purposes in February 
2002, June 2003, December 2003, and February 2006.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The reports of 
these examinations have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because the 
claims are being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Pes planus

The veteran contends that his pes planus was aggravated by 
his service.  The veteran reported that he developed pes 
planus in the military to include service as a paratrooper.  
The veteran's Form DD-214 reflects the veteran's award of the 
Parachutist Badge.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

After careful review of the evidence of record, the Board 
finds that the veteran's bilateral pes planus disorder 
preexisted service and was not aggravated by service.  

The veteran's enlistment examination report dated in May 1955 
revealed a clinical finding of bilateral, second degree pes 
planus, asymptomatic.  In a July 1955 clinical record, the 
veteran complained of very painful flat feet while marching.  
Physical examination of the feet revealed flattening of the 
arches on weight-bearing with moderate pronation.  The feet 
were noted to be strong and mobile and the veteran was issued 
longitudinal arches.  The examiner's diagnosis was second 
degree pes planus.  The veteran's separation examination 
report dated in April 1957 contained no clinical findings 
related to the feet.  

In this regard, the veteran's pes planus disorder is found to 
preexist service, and the Board finds that this condition was 
not aggravated by service.  In support of this conclusion, 
the Board notes that the December 2003 VA podiatrist, after 
review of the veteran's claims folder and examination, noted 
that the veteran never sought treatment for pes planus in 
service, or thereafter.  He opined that the veteran's mild 
pes planus and plantar fasciitis could not be correlated to 
any military activity.  

The veteran was reexamined for VA purposes in August 2004 
with an addendum opinion obtained in January 2005.  On 
examination, the veteran reported that he developed pain in 
his feet after one year of military service and that in the 
past 10 years this condition had worsened.  The veteran 
reported that he did not seek medical attention for his foot 
pain during or after military service.  Based on a review of 
the veteran's claims file, the VA podiatrist opined that it 
was less likely than not that the veteran's mild pes planus 
and plantar fasciitis were caused by military service.  The 
podiatrist further stated that in the absence of any 
available documentation to support the veteran's claim from 
anytime near his military service, flat feet could not be 
related to a cause from his military service.

On VA podiatry examination in February 2006, the VA 
podiatrist noted that there was no documentation to support 
the veteran's contention that his pes planus was aggravated 
by military service.  The podiatrist noted a review of the 
veteran's claims file and found no records from the 1950's 
that the veteran complained of or was treated for foot pain 
or pes planus.  The veteran reported that he sought no 
medical treatment for foot pain or pes planus at that time 
and has never received medical treatment for these 
conditions.  The VA podiatrist opined that the veteran's 
problem with flat feet was from the normal progression of the 
disease process.  

The veteran's SSA disability records dated from 1971 and 1972 
reflect no complaints or past medical history of any problems 
related to the feet.  

The only evidence of record that the veteran's bilateral pes 
planus was aggravated by military service comes from his own 
unsubstantiated contentions.  In this regard, the Board 
notes, however, that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

While the Board acknowledges that the veteran complained of 
foot pain during service in July 1955, there were no clinical 
findings for any problems with the feet at separation from 
the military in April 1957, or thereafter.  

In the absence of evidence to the contrary, the Board finds 
the VA examiner's opinions are persuasive as to the clear and 
unmistakable existence of the veteran's bilateral pes planus 
prior to service and that the disorder was not aggravated by 
any incident of service.  The VA examiner's opinions are 
shown to have been based upon examination and review of 
pertinent medical records and include sufficient rationale 
for the opinions.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral pes planus.

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2006).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2006).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

The veteran asserts that he cannot work due to his service-
connected disability of bilateral varicose veins.  His most 
recent occupation was in automobile sales.  He retired from 
this position in February 1971 and had no service-connected 
disabilities at the time of his employment.  The veteran has 
been receiving Social Security Administration (SSA) 
disability benefits for ankylosing spondylitis, a back 
disorder, since February 2, 1971.  The Board notes that in a 
July 2003 rating decision, the RO denied service connection 
for ankylosing spondylitis.  The veteran is not currently 
working.  

After review of the evidence of record, the Board finds that 
entitlement to a TDIU rating is not warranted as the veteran 
is not shown to be prevented from securing or following 
substantially gainful employment solely due to his service-
connected varicose vein disability.  38 C.F.R. § 4.16 (2006).

Indeed, the record contains no opinion by a qualified 
professional that the veteran is precluded from all forms of 
employment by reason of his service-connected varicose vein 
disorder.  On VA examination in June 2003, the examiner noted 
that the veteran's ankylosis spondylitis, the disability for 
which the veteran receives SSA benefits, was in no way 
associated with his service-connected varicose vein 
disability.  The examiner noted further that the veteran's 
varicose veins were recurrent in nature and did not result in 
any major complications other than peripheral edema.  To the 
extent to which he is limited by his service-connected 
disability of the lower extremities, such limitations are 
contemplated in and compensated by the disability rating 
currently assigned for his condition.

In summary, as the veteran does not meet the percentage 
criteria for entitlement to TDIU, and he is not found to be 
precluded from securing or following a substantially gainful 
occupation due to his service-connected disability, the Board 
finds that entitlement to a TDIU rating is not warranted, and 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 (2006), is also not 
warranted.  38 C.F.R. § 4.16 (2006).
 

ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

A total disability rating based upon individual 
unemployability is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


